     Case 1:20-cv-00250-NONE-JLT Document 36 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNATHAN L. HILL,                               Case No. 1:20-cv-00250-NONE-JLT (PC)

12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION TO MODIFY DISCOVERY
13           v.                                        AND SCHEDULING ORDER

14    J. DUNCAN, et al.,                               (Doc. 35)

15                       Defendants.

16

17          Defendants move to modify the Court’s discovery and scheduling order. (Doc. 35.)

18   Defendants request that the Court extend the deadline for filing exhaustion-based dispositive

19   motions to the deadline for filing other pretrial dispositive motions, which is August 23, 2021.

20   (Id. at 1.) The current deadline for exhaustion-based dispositive motions is April 21, 2021. (Doc.

21   34 at 3.) Defendants state that, based on Plaintiff’s allegation that he submitted an administrative

22   grievance concerning the claims at issue in this action that was “stolen,” defense “counsel

23   believes that discovery is necessary to build an appropriate record to address the anticipated

24   issues regarding administrative exhaustion.” (Doc. 35-1 at 2.)

25          The time for Plaintiff to file an opposition or a statement of non-opposition to Defendant’s

26   motion has not yet passed, see Local Rule 230(l); however, the Court deems neither necessary

27   here. Upon review of Defendants’ motion, including defense counsel’s supporting declaration, the

28   Court finds good cause to grant the request. Accordingly, the Court GRANTS the motion. The
     Case 1:20-cv-00250-NONE-JLT Document 36 Filed 04/19/21 Page 2 of 2


 1   deadline for filing motions challenging the exhaustion of administrative remedies is now August

 2   23, 2021. All other deadlines remain in effect.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     April 17, 2021                          _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
